 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Eric Bush
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     ERIC BUSH,                                       Case No.: 2:18-cv-01657-WBS-AC
12
                    Plaintiff,
13                                                    ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.; et. al.,
16
                  Defendants.
17

18

19
            Pursuant to the stipulation of Plaintiff Eric Bush and Defendant TD Bank USA, N.A., TD
20
     Bank USA, N.A. is dismissed from this action with prejudice and each party shall bear its own
21
     attorneys’ fees and costs.
22
            IT IS SO ORDERED.
23
     Dated: December 13, 2018
24

25

26
27

28

                                                     1
                                             [PROPOSED] ORDER
